In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated January 10, 1994, which granted the defendants’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiffs failed to establish a prima facie case that the plaintiffs suffered "serious injuries” within the meaning of Insurance Law § 5102 (d). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment (see, Gaddy v Eyler, 79 NY2d 955; Licari v Elliott, 57 NY2d 230; Georgia v Ramautar, 180 AD2d 713; Beckett v Conte, 176 AD2d 774). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.